DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 8 discloses “obtaining means for obtaining…”, “Classification means for classifying…”, and “controller means for outputting…”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit that obtains a purchase history…”, “ a classification unit that classifies….”, “a controller that outputs…” in claim 1 (the controller and/or units are further disclosed in claims 2-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7, and 8, these claims recites “a user” in line 3, line 5, and line 15 of claim 1. It is unclear whether these users are all the same or if they are different. It is unclear whether “a user” refers to multiple user purchase histories or promotion histories given that each product is stored into one of four groups. Claims 2-6 are rejected for inheriting the deficiencies of claim 1.

Regarding Claims 1, 7, and 8, these claims recite “a classification unit that classifies, using the purchase history and the promotion history, each product into one of a first group of items purchased but not promoted, a second group of items purchased and promoted, a third group of items not purchased nor promoted, and a fourth group of items not purchased but promoted.” It is unclear whether each of the four groups is required or whether only at most two are needed since there is at most two products that are being placed into a group of items. It is unclear whether the “items” and/or “product” may be classified into multiple groups.  Claims 2-6 are rejected for inheriting the deficiencies of claim 1.


Claims 1-6 and Claim 8 under 35 USC 112(f)

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a product recommending apparatus comprising: an obtaining unit that obtains a purchase history and a promotion history, a classification unit that classifies each product into a first, second, third, and fourth group, and a controller that outputs an item that is not purchased if not promoted but is purchased if promoted as an item to be recommended to a user. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the product recommending apparatus comprising: an obtain unit, classification unit, and controller language (Examiner notes that there is a 112f rejection on the “obtaining unit, “classification unit”, and “controller”), the claim encompasses a user simply receiving 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of a product recommending apparatus comprising: an obtain unit, classification unit, and controller to perform the obtaining, classifying, and outputting steps. However, the steps are recited at a high level of generality (i.e., as general means of gathering purchase, promotion, and classification data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the controller that outputs an item is merely automating a comparison step. Each of the additional limitations I no more than mere instructions to apply the exception using a generic computer component (the product recommending apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the product recommending apparatus). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide and inventive concept. For the obtaining and outputting steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field. The background does not provide any indication that the apparatus is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is 
The analysis above applies to all statutory categories of invention.  Although literally invoking a CRM and apparatus, independent claims 7-8 remains only broadly and generally defined, with the claimed functionality paralleling that of apparatus claim 1. As such, claims 7-8 are rejected for at least similar rationale as discussed above.
Dependent claims 2-6 do not add “significantly more” to the abstract idea. 
For example, claims 2-6 merely recite more complexities descriptive of the abstract idea in further definition of the recommendation using various calculations. Such complexities does not provide additional elements in addition to the abstract idea themselves other than the “controller” (which may or may not be some sort of hardware element). However, these claims are merely performing repetitive calculations which is well-understood, routine, and conventional. See MPEP 2106.05(d)(II).  Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.


Allowable Subject Matter
Claims 1, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112, set forth in this Office action. Claims 2-6 would be allowable if 
The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:
“a classification unit that classifies, using the purchase history and the promotion history, each product into one of a first group of items purchased but not promoted, a second group of items purchased and promoted, a third group of items not purchased nor promoted, and a fourth group of items not purchased but promoted; and a controller that outputs, using a result of classification done by the classification unit, an item that is not purchased if not promoted but is purchased if promoted as an item to be recommended to a user.”

One piece of pertinent prior art is Mori et al. (US 2011/0314040) disclosing determining whether an item has been recommended or unrecommended and classifying them and actions taken post recommendation in order to determine an item to be recommended. Another piece of pertinent prior art is Umeda (US 2015/0154650) disclosing preference scores associated with a given user interaction. Another piece of pertinent prior art is Katz (US 2002/0077901) disclosing determining relevant and non-relevant promotions in order to identify a pair of promotions for a specific consumer. Another piece of pertinent prior art is Dillon (US 7,676,400) disclosing tracking whether or not an item will or will not be purchased without a recommendation in order to select the most relevant recommendations. However, none of these references, nor any others, expressly provide for “a classification unit that classifies, using 

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Lin et al. (US 2005/0071218)
Collins et al. (US 2007/0027768)
Vaze et al. (US 10,482,376)
Field-Darragh et al. (US 2014/0279294)
Dong (US 2019/0034995)
Hiramatsu (US 2015/0356593)
Van Der Riet (US 2007/0260521)
Adams et al. (US 2006/0047560)
Brust et al. (US 10,861,060)
Tavares et al. (US 2012/0185311)
Von Gonten et al. (US 2013/0339132)
Wyker (US 7,360,698)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/               Examiner, Art Unit 3684                                                                                                                                                                                         
/JASON B DUNHAM/               Supervisory Patent Examiner, Art Unit 3684